DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 6/2/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The Drawings submitted 1/24/2020 are deemed acceptable. 

Allowable Subject Matter
Claims 1, 2, 5, 7-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Akedo et al (WO 02/36855 A1) in view of Aketo (JP 3256741 B2), would have failed to suggest or otherwise render obvious the structure of instant claim 1. Specifically, but not necessarily limited to a structure comprising a brittle particle assembly including particles; brittle material regions having substantially the same composition ratio of metal elements as the brittle particles, the brittle material regions covering each surface of the brittle particles; and a brittle material crosslinked structure region having an amorphous structure having substantially the same composition ratio of metal elements as the brittle particles and a ratio of a metal element to a nonmetal element different from a ratio of the metal element to a nonmetal element in the brittle particles; the brittle material crosslinked structure region arranged on at least a part of the periphery of the brittle material particles, and the brittle material crosslinked structure region linking the brittle material particles arranged adjacently to each other with the brittle material regions arranged adjacently to each other; and the structure has a compressive residual stress.
Regarding claims 2, 5, 7-12, 14-16, and 20, these claims depend directly or indirectly on claim 1.
Regarding claim 17, this claim is drawn to a manufacturing method for manufacturing the structure of claim 1.
Regarding claims 18 and 21, these claims depend directly or indirectly on claim 17.
Regarding claim 19, this claim is drawn to a manufacturing device for manufacturing the structure of claim 1.
Regarding claim 22, this claim depends directly or indirectly on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783